Lane vs. Borst.1. It is the duty of a referee before whom all the issues in an action are tried, to insert in his report,'when required, his findings of facts and conclusions of law. The facts so required to be found, should be those forming part of the issues presented by the pleadings, and not those merely evidentiary of them.2. Where the defense was that the defendant delivered the note sued on to one C., to be discounted at a bank, for the benefit of the defendant,’ which was not done by him, and that the plaintiff was not the holder and owner of such note for a bona fide consideration before it became due; Sold, that the defendant had a right to have those questions specially passed upon, in the report; and that the referee-might be, therefore, directed to amend his report by inserting therein his findings upon them, to wit, the delivery of the note by the defendant to C., and its purpose; the acquisition of the ownership of such note by the plaintiff, before its maturity; and the bona fides of the consideration given by him therefor.(Before Robertson, Ch. J.,